Citation Nr: 0813989	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  04-12 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for 
asthma.   
 
2.  Entitlement to an initial rating higher than 10 percent 
for dysthymia.   
 
3.  Entitlement to an initial higher (compensable) rating for 
headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1995 to July 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision 
that granted service connection and a 10 percent rating for 
dysthymia, effective September 5, 2002, and granted service 
connection and a noncompensable rating for headaches, 
effective September 5, 2002.  By this decision, the RO also 
denied an increase in a 30 percent rating for asthma.  

The Board notes that a June 2006 RO decision denied service 
connection for sleep apnea.  The veteran filed a notice of 
disagreement in June 2006 and a statement of the case was 
issued in December 2006.  The record does not reflect that a 
timely substantive appeal has been submitted as to that 
issue.  Thus, the Board does not have jurisdiction over that 
claim.  38 C.F.R. §§ 20.200, 20.202, 20.302.  

The issue of entitlement to an increase in a 30 percent 
rating for asthma is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Since the effective date of service connection on 
September 5, 2002, the veteran's dysthymia has been 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to various symptoms.  

2.  The veteran's headaches have not been productive of 
prostrating attacks averaging one in 2 months over the last 
several months.  



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no more, for 
dysthymia have been met continuously since service connection 
for that disorder became effective on September 5, 2002.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2007).  

2.  The criteria for a compensable rating for headaches have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Also, a general 
notification that the claimant may submit any other evidence 
he has in his possession that may be relevant to the claim.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, No. 05-0355 
(U.S. Vet. App. January 30, 2008), that for a claim for 
increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).  Further, under Vazquez, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.

In this case, in an October 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for service connection 
for dysthymia and for headaches, and in June 2003 and 
December 2003 letters the RO provided notice regarding what 
information and evidence is needed to substantiate the claims 
for higher ratings for dysthymia and headaches, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claims.  A March 2006 letter also advised the veteran of how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  The 
case was last readjudicated in April 2007. 

Additionally, the Board notes that this appeal arises from 
the veteran's disagreement with the initial rating following 
the grant of service connection for dysthymia and headaches.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet.App. 112 (2007).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
veteran's service medical records; post-service private and 
VA treatment records; VA examination reports; lay statements; 
and articles submitted by the veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical records; post-service private and VA treatment 
records; VA examination reports; lay statements; and articles 
submitted by the veteran.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  In Fenderson v. West, 12 Vet.App. 119 (1999), it 
was held that the rule from Francisco does not apply where 
the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, from the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  

I.  Dysthymia

A 10 percent rating is warranted for a dysthymic disorder 
where there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversion normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9433.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 31 to 40 is meant to reflect an 
examiner's assessment of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 41 to 50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates the 
examiner's assessment of moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 indicates the examiner's 
assessment of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and 
having some meaningful interpersonal relationships.  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126.

The RO has assigned a 10 percent rating for dysthymia, 
effective September 5, 2002 (the effective date of service 
connection).  

Private and VA treatment records dated from November 2001 to 
December 2002 show that the veteran was treated for several 
disorders.  

A January 2003 VA psychiatric examination report noted that 
the veteran was married and that he reported that he had been 
treated for grief for a short period of time secondary to his 
brother being killed four years earlier.  He stated that he 
had never had a psychiatric hospital admission and he denied 
that he had any legal problems.  The veteran indicated that 
he was financially responsible for six children and that 
three lived in his household with him.  He stated that he was 
a good painter in the military and that he had made an 
enormous amount of money on the side by painting, but that he 
could not do it anymore secondary to asthma.  It was noted 
that the veteran had changed career choices because of his 
significant health related difficulties.  The veteran 
reported that he had difficulty sleeping and that he 
sometimes felt low about his health.  He stated that he was 
more irritable than he used to be.  He noted that his energy 
and concentration were sometimes okay and were sometimes not 
that good.  It was noted that the veteran denied suicidal or 
homicidal ideations.  The veteran reported that he had some 
difficulties with his memory and he indicated that he 
suffered a head injury when he was in the military.  He 
stated that he did not do much physically and that he had 
been told that he was not as patient with his wife and 
children as he used to be.  

The examiner reported that the veteran was alert and oriented 
times four and that he had good eye contact.  The examiner 
stated that the veteran's mood and affect with only slightly 
constricted and that his thought process was coherent.  It 
was noted that the veteran's thought content was negative for 
suicidal or homicidal ideation.  The examiner indicated that 
the veteran's cognitive examination was intact and that his 
insight and judgment were adequate.  The assessment was 
dysthymia secondary to asthma.  A GAF score of 65 was 
assigned.  

Private and VA treatment records dated from January 2003 to 
August 2005 show treatment for disorders including a 
dysthymic disorder.  A March 2003 VA treatment entry related 
a diagnosis of a dysthymic disorder.  A GAF score of 50 was 
assigned at that time.  A September 2003 entry indicated a 
diagnosis of a dysthymic disorder and a GAF score of 55.  

A September 2005 VA psychiatric examination report noted that 
the veteran's appearance was notable for a lack of hair and 
for serious allergies and sinus problems which produced a 
torrent of mucoid production.  He reported that he had four 
step-brothers and that two of the brothers were twins and 
were in the Gulf War.  He stated that they were doing okay 
for now.  He indicated that he had one biological sister and 
one step-sister.  The veteran reported that he had been 
married since 1998 and that his wife was a student at a 
technical college pursuing a business administration degree.  
He stated that he had two step-sons and four biological 
children.  It was noted that the veteran graduated high 
school and that he would be obtaining a Bachelor of Science 
degree from a university in December 2005.  The veteran 
stated that he had also been taking classes at a college 
online.  He indicated that he had worked with his father 
since the age of twelve in various areas such as 
construction.  The veteran reported that during service he 
began experiencing physical conditions which eventually led 
to employment difficulties.  He stated that he always took 
small jobs to keep his family afloat, but that his physical 
conditions would not let him complete many jobs.  He 
indicated that he was presently working with a state security 
commission and that he began his occupation two months ago.  
He stated that he enjoyed his occupation because he was able 
to help people, but that there were some problems.  The 
veteran indicated that his asthma was very apparent and that 
he was actually sent home for two days when he had a major 
attack.  

The veteran indicated that his asthma was intrusive both on 
his physical stamina and with fellow workers.  He stated that 
his breathing could become erratic requiring inhalers and 
nebulizers.  It was noted that the veteran described an 
exogenous form of depression that quite clearly stemmed from 
the work inhibition caused by his physical limitations.  The 
veteran indicated that he was fortunate in that he received a 
subsistence allowance from the VA to help with finances, but 
that he possibly or probably would have to face unemployment 
in the near future if his asthma worsened.  He stated that 
the asthma and his headaches were physical problems that 
bothered him and that generally brought him down.  The 
veteran reported that he had not seen anything to make him 
hopeful that his depression might be lifting.  He stated that 
his activity had gone down which worried him and that he was 
more active in the past.  He indicated that when he got out 
of the military, he had a hard time holding jobs mainly 
because of his sinuses, headaches, and asthma.  He reported 
that he had an inability to work around people who were 
naturally uncomfortable and that his job performance would 
suffer.  He stated that he was paid hourly because his 
employer did not want to put him on full-time employment with 
benefits.  

The veteran indicated that if he took off from work because 
of an asthma attack, he did not get paid.  He related that he 
was depressed because of constant illness, the pressure of 
not working, and the needs of his family.  He stated that his 
depression seemed to get worse when he thought about his 
bills being so far behind.  The veteran indicated that he was 
down essentially daily, but not to the point of taking his 
life.  He stated that he had too much responsibility for that 
and that he was not suicidal.  He indicated that he did not 
have much happiness in his life.  It was noted that there was 
no remission.  The examiner noted the veteran was employed 
and had a temporary position.  It was reported that the 
veteran had time lost from work due to asthma and sinus 
attacks.  

The examiner reported that the veteran was well-groomed and 
appropriately, if casually, dressed.  The examiner stated 
that the veteran was cooperative and that he made good eye 
contact.  It was noted that the veteran's kinetics were 
normal except for the necessary movements to tend to his 
coughing, sneezing, and blowing his nose.  The examiner 
indicated that the veteran's speech was of a normal rate, a 
slightly lower volume, and a normal prosody.  It was reported 
that the veteran's speech was relatively articulate and soft.  
The examiner stated that the veteran's mood was moderately 
somber and that such was possibly a reaction to the 
discomfort he was obviously feeling.  The examiner indicated 
that the veteran's affect was concurrent with mood and topic 
and of a full range.  It was noted that no abnormal 
perceptions were found.  The examiner reported that the 
veteran's thought perceptions indicated good cognition and 
that they were goal-directed and showed intact sensorium.  
The examiner stated that the veteran's thought contact was 
generally appropriate and that there were no homicidal, 
suicidal, or delusional aspects.  The examiner indicated that 
the veteran was alert and oriented to person, place, 
situation, and purpose.  It was noted that the veteran's 
memory was intact both with respect to immediate and delayed 
recall.  The examiner stated that the veteran's judgment 
showed no impairment and that his insight appeared to be 
true.  It was noted that the veteran denied any obsessive or 
ritualistic behavior and that he denied any impaired impulse 
control.  The examiner reported that the veteran stated that 
his sleeping was impaired with the wearing of a CPAP.  As to 
daily activities, the veteran reported that he got up, got 
the kids off to school, went to work, came home, helped out, 
and fell into bed tired.  

The examiner indicated that the veteran was credible when he 
stated that his dysthymic disorder had worsened in 
conjunction with the pressures of his job, six children, and 
a wife at school.  As to diagnoses, the examiner reported 
that the veteran had a dysthymic disorder with a chronically 
depressed mood that appeared for more days than not and had 
done so for at least two years.  A mood disorder due to 
general medical condition was also diagnosed.  The examiner 
stated that the essential feature of that diagnosis was a 
prominent persistent disturbance in mood that was judged to 
be due to the direct physiological effects of a general 
medical condition.  It was noted that the conditions in the 
present case were severe asthma and sinusitis.  The examiner 
stated that the mood disturbance most noted was a depressed 
mood.  The examiner indicated that the severity of the 
veteran's psychological stressor scale was moderate to 
occasionally severe, especially in the work place.  It was 
noted that the veteran's disability was essentially 
alienating.  As to the veteran's social and occupational 
functioning assessment scale, the examiner indicated that the 
veteran had moderate to occasional serious impairment in 
important spheres, mainly occupational and somewhat socially, 
due to the effects of his chronic asthma and sinus problems.  
A GAF score of 62 was assigned.  It was noted that such 
indicated moderate to moderately serious difficulties mainly 
in the occupational area.  

VA treatment records dated from October 2005 to October 2006 
show continuing treatment for multiple disorders.  

The most recent January 2007 VA psychiatric examination 
report noted that the veteran reported that he was not 
depressed all the time.  He stated that his concentration was 
really good at work, but stated that when he was at home he 
had periods of loss of focus and concentration and would find 
himself engaging in some self-denigrating thoughts.  He noted 
that he would get about six to eight hours of sleep, but that 
he used a CPAP machine.  The veteran indicated that his sleep 
was affected both by his asthma and his sleep apnea and that 
he felt tired in the morning.  It was noted that the veteran 
did not report significant feelings of hopelessness, but that 
he did report a decreased energy level throughout the day.  
It was also reported that the veteran did demonstrate by his 
verbalizations some mild lowered self-esteem, mostly in 
relation to his won self-assessments.  The veteran reported 
that he sometimes felt that he was not providing adequately 
for his family and that he felt he had been limited because 
of his health problems.  It was noted that the veteran denied 
any suicidal ideation and that he reported that he not had 
any episodes of crying recently.  The veteran did complain of 
having a short temper, manifested mostly by irritability.  

The veteran indicated that his parents were both alive and 
that he got along really well with his mother.  He noted that 
he had some issues with his father.  He reported that he had 
one blood sibling and five step siblings, but that he was not 
close to them.  The veteran indicated that he had been 
married to his wife for eight and that his marriage was 
great.  He related that he had four biological children and 
two stepchildren.  It was noted that four of the children 
were still living at his home.  The veteran reported that he 
had some irritability directed at his children at times, but 
that, overall, they had a positive relationship.  The veteran 
indicated that he had changed his job and that he presently 
worked at a VA medical center.  He indicated that he had been 
at such occupation since October 2005 and that his work 
involved medical support.  He stated that he did very well 
and that he hoped to be promoted.  The veteran indicated that 
his mental health symptomatology was not impairing his work 
performance.  As to activities of daily living, it was noted 
that the veteran managed his own personal hygiene and 
grooming.  The veteran stated that the meal preparation and 
chores and errands were shared with his wife.  He noted that 
he liked to listen to music for leisure or relaxation.  He 
indicated that he enjoyed playing with his children and that 
he participated in social activities with his spouse.  It as 
noted that, overall, inappropriate behavior was not a 
significant problem for the veteran.  

The examiner indicated that the veteran's appearance was 
neat, clean, and casual.   The examiner stated that the 
veteran's immediate, recent, and remote memories were 
satisfactory and that he was oriented in all spheres.  The 
examiner reported that the veteran's thought process 
production was spontaneous and satisfactory and that his 
continuity of thought was relevant and goal-directed.  It was 
noted that he had no suicidal or homicidal ideation and that 
there were no delusions, ideas of reference, or feelings of 
unreality.  The examiner indicated that the veteran's 
abstract ability was good and that his concentration was 
satisfactory.  The examiner stated that the veteran's mood 
was euthymic and his range of affect was broad.  It was noted 
that the veteran stated that he was not depressed today.  The 
examiner indicated that the veteran was alert, responsive and 
cooperative.  The examiner related that the veteran's 
judgment and insight were good.  

The diagnosis was dysthymic disorder (stable with treatment).  
A GAF score of 70 was assigned.  The examiner commented that 
the symptoms relating to dysthymia were related to problems 
with concentration, some difficulty with sleep, some 
decreased energy level and a mild to low level of self-
esteem.  The examiner remarked that those symptoms in their 
totality appeared to be in the mild range.  The examiner 
stated that in her opinion, the mild range of symptomatology 
was defined in DSM-IV as a GAF score between 61 and 70.  

The medical evidence discussed above shows that the veteran 
is currently is employed, full-time, at a VA medical center 
and that he was worked at such occupation since October 2005.  
The veteran has been married since to his wife for eight 
years and reports that his marriage was great.  He has four 
biological children and two stepchildren and stated that 
although he had some irritability directed at his children, 
they had a positive relationship overall.  The most recent 
January 2007 VA psychiatric examination report indicated a 
GAF score of 70, suggesting mild symptoms.  The examiner 
stated that the symptoms relating to veteran's dysthymia were 
related to problems with concentration, some difficulty with 
sleep, some decreased energy level and a mild to low level of 
self-esteem.  The examiner remarked that those symptoms in 
their totality appeared to be in the mild range.  A prior 
September 2005 VA psychiatric examination report indicated a 
GAF score of 62, suggesting mild symptoms.  However, the 
examiner stated that the veteran had moderate to occasional 
serious impairment in important spheres, mainly occupational 
and somewhat socially, due to the effects of his chronic 
asthma and sinus problems.  The examiner indicated that the 
veteran had moderate to moderately serious difficulties 
mainly in the occupational area.  The examiner also noted 
that the veteran was credible when he stated that his 
dysthymic disorder had worsened.  

Additionally, earlier VA treatment records showed GAF scores 
that were slightly worse.  For example, a March 2003 VA 
treatment entry related a GAF score of 50, suggesting serious 
symptoms.  A September 2005 entry related a GAF score of 55, 
suggesting moderate symptoms.  A prior January 2003 VA 
psychiatric examination report indicated a GAF score of 62, 
suggesting mild symptoms.  

Viewing all the evidence, the Board finds that, continuously 
since the effective date of service connection on September 
5, 2002, there is a reasonable basis for finding that the 
veteran's dysthymia is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events), supporting a higher rating of 30 
percent.  The most recent January 2007 VA psychiatric 
examination indicated that the veteran had some difficulty 
with sleep, problems with concentration, and a decreased 
energy level due to his dsythymia.  The September 2005 VA 
psychiatric examination report noted that the veteran had a 
chronically depressed mood and referred to moderate problems 
with occupational impairment.  

The Board cannot conclude based on the psychiatric 
symptomatology that his dysthymia alone is productive of 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms, as required for a 
50 percent schedular rating.  For example, the veteran has 
not been shown to have such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; and impaired abstract 
thinking; which are indicative of such a rating.  No medical 
evidence would support such a finding.  All the medical 
evidence cited above would only provide negative evidence 
against the claim for a rating above 30 percent.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  However, staged ratings are 
not indicated in the present case, as the Board finds the 
veteran's dysthymia has continuously been 30 percent 
disabling since September 5, 2002, when service connection 
became effective.

Thus, a higher rating to 30 percent, continuously since 
September 5, 2002, for dysthymia is granted.  The Board has 
considered the benefit-of-the-doubt rule in making the 
current decision.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

II  Headaches

The RO has assigned a noncompensable (0 percent) rating for 
headaches, effective September 5, 2002 (the effective date of 
service connection).  The RO has rated the veteran's 
headaches under Diagnostic Code 8100.  

Under DC 8100, a noncompensable evaluation is assigned for 
migraines with less frequent attacks.  A 10 percent rating is 
warranted for characteristic prostrating attacks averaging 
one in two months over the last several months. A 30 percent 
rating is warranted for characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months. A maximum 50 percent rating is warranted for very 
frequent completely prostrating attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

Private and VA treatment records dated from November 2001 to 
December 2002 show treatment for disorders including 
headaches.  

A December 2002 VA general medical examination report noted 
that the veteran reported that he had been noticing symptoms 
of headaches, memory problems, and depression for the past 
three to three and a half years.  He stated that he noticed a 
pounding headache in the area of the temples and frontal area 
everyday and that he would take Tylenol, like candy, to get 
rid of the headaches.  The veteran denied any migraine 
headaches.  It was noted that he had no history of any visual 
problems, nausea, of vomiting associated with the headaches.  
The examiner reported that the veteran's neurological 
examination was essentially normal without any evidence of 
focal neurological deficits.  The diagnoses included history 
of headaches, memory problems, sleep problems, financial 
problems, and depression.  The examiner commented that the 
veteran's headaches, memory problems, and sleep problems were 
all secondary to his depression and not due to a head injury.  

Private and VA treatment records dated from January 2003 to 
August 2005 show treatment for multiple disorders including 
headaches.  

A September 2005 VA neurological examination report noted 
that the veteran reported that he had daily headaches.  He 
indicated that the headaches were normal bifrontal and 
maxillary.  It was noted that the veteran did not get tooth 
pain and that he denied any nausea, vomiting, or visual 
scatoma.  The veteran reported that he slept normally and 
that he took Tylenol Sinus and that such helped the problem.  
It was reported that the veteran had a history of chronic 
sinusitis.  He stated that he had never been on antibiotic 
treatment for his headaches.  The examiner noted that the 
veteran had a recent computed axial tomogram scan that showed 
a soft tissue density at the left maxillary antrum, 
representing a retention cyst.  The examiner indicated that 
there was also polypoid mucosal thickening of the right 
maxillary antrum, which was mild in degree, with no other 
evidence of sinusitis.  The examiner reported that the 
veteran's cranial nerves II through XII were intact and that 
his ears showed no tympanic membrane perforation.  The 
examiner indicated that the veteran's eyes were injected and 
that he had no frontal or maxillary sinus tenderness.  The 
diagnosis was headaches.  The examiner commented that he 
believed that the veteran's headaches were multifactorial in 
nature.  The examiner stated that it was more likely than not 
that the veteran had some component of tension headaches.  
The examiner stated that the veteran's retention cyst on his 
computed axial tomogram scan might be also contributing to 
his headaches.  

VA treatment records dated from October 2005 to October 2006 
refer to continuing treatment for multiple disorders.  

The most recent January 2007 VA neurological examination 
report noted that the veteran had a history of severe asthma 
and that he was on several medications.  It was noted that 
the veteran described that his headaches were bifrontal and 
bimaxillary with a pressure-like component.  The veteran 
stated that his headaches occurred two to three times a week 
and that if they were treated with over-the-counter 
medication such as Tylenol, they would last anywhere from a 
half hour to forty-five minutes.  He stated that he had 
missed approximately two half days of work in the last six 
months secondary to headaches.  He indicated that he had been 
tried on caffeine pills in the past, but that he felt they 
were not helpful.  The veteran indicated that he treated his 
headaches mainly with over-the-counter Tylenol and 
occasionally left over Tylenol 3's from a surgery.  It was 
reported that the veteran's headaches were associated with 
watering eyes, blurred vision, and mild photophobia, but not 
with phonophobia, nausea, vomiting, or anorexia.  He stated 
that his headaches used to be worse several months ago, 
occurring at least multiple times per week, but that since 
having a septoplasty in June 2006 and getting glasses three 
months ago, he had noted some improvement.  The veteran 
indicated that there was no family history of migraines.  He 
reported that the headaches tended to increase in frequency 
and severity when his sinusitis was exacerbated.  

The examiner reported that there was tenderness noted over 
the veteran's maxillary sinuses, bilaterally, although the 
frontal sinuses were non-tender.  The examiner indicated that 
the veteran's extraocular movements were intact and that the 
disks were sharp on the funduscopic exam.  The examiner 
stated that the veteran's motor strength was 5/5 with normal 
bulk and tone and sensation to light touch.  It was noted 
that the veteran's reflexes were 3+, with toes down going.  
The impression was sinus headaches supported by the veteran's 
history of sinusitis, a computed tomography scan of the head 
showing both acute and chronic sinusitis, exacerbation of 
headaches with sinus episodes, and maxillary sinus tenderness 
on examination.  The examiner commented that there might be a 
post-traumatic component to the veteran's headaches although 
such was less likely due to the absence of loss of 
consciousness with his head injury.  The examiner stated that 
the headaches occurred two to three times per week and 
affected the veteran's functioning as described above.  

The evidence as a whole shows that the veteran's headaches 
have not been productive of prostrating attacks averaging one 
in 2 months over the last several months, and thus no more 
than a noncompensable (0 percent) rating is warranted under 
Diagnostic Code 8100.  The VA examination reports noted above 
do not refer to any prostrating attacks.  The most recent 
January 2007 VA neurological examination report noted that 
the veteran had missed approximately two half days of work in 
the last six months secondary to headaches.  The Board 
observes that such is not indicative of characteristic 
prostrating attacks averaging one in two months over the last 
several months, as required for a higher 10 percent rating.

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  However, staged ratings are 
not indicated in the present case, as the Board finds the 
veteran's headaches have not been compensably disabling since 
September 5, 2002, when service connection became effective.  

As the preponderance of the evidence is against the claim for 
an increased rating for post-traumatic headaches, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 
Vet. App. 49 (1990).  


ORDER

A higher rating of 30 percent, but not greater, is granted 
for dysthymia subject to the laws and regulations governing 
the disbursement of monetary benefits.  

A higher (compensable) rating for headaches is denied.  


REMAND

The remaining issue on appeal is entitlement to an increase 
in a 30 percent rating for asthma.  The Board finds that 
there is a further VA duty to assist the veteran in 
developing evidence pertinent to his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran was last afforded a VA respiratory examination in 
January 2007.  The diagnosis was obstructive ventilatory 
impairment (asthma), progressive, and pretty responsive to 
medication.  There was a notation that the veteran did not 
perform pulmonary function tests as he was requested.  

The Board observes that pulmonary function testing that 
includes FEV-1 and FEV-1/FVC is necessary for rating the 
veteran's asthma under the appropriate diagnostic criteria.  
See 38 C.F.R. § 4.97, Diagnostic Code 6602.  Therefore, the 
Board finds that an examination is necessary.

Additionally, the Board finds that the requirements of VA's 
duty to notify and assist the claimant have not been met as 
to those claims.  38 U.S.C.A. §§ 5103, 5103a; 38 C.F.R. 
§ 3.159.  The notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate his claims; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim(s).  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Recently, the Court held in Vazquez-Flores v. Peak, No. 05-
0355 (U.S. Vet. App. January 30, 2008), that for a claim for 
increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).  Further, under Vazquez, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran as to this issue.  
The RO provided the veteran with a VCAA notice letters in 
June 2003 and December 2003.  The notice letters did not 
specifically notify the veteran that he should provide 
evidence of the effect that worsening disabilities had on his 
employment and daily life (such as a specific measure or 
test).  The letter also did not notify the veteran that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the of the symptoms of the condition for which the 
disability compensation is being sought, including their 
severity and duration, and their impact on employment and 
daily life.  Thus, on remand the RO should provide corrective 
VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should provide the veteran 
with VCAA notice that is compliant with 
the requirements of Vazquez-Flores v. 
Peak, No. 05-0355 (U.S. Vet. App. Jan. 
30, 2008).  Specifically, the notice 
should advise the veteran that to 
substantiate the claim for entitlement to 
an increase in a 30 percent rating for 
asthma, he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
severity of the disability and the effect 
that worsening has on his employment and 
daily life.  The veteran should also be 
afforded a copy of the applicable 
criteria needed for increased (higher) 
ratings under the applicable Diagnostic 
Codes for rating the service-connected 
disabilities on appeal.   

Also advise the veteran that if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  

In addition, provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  Schedule the veteran for a VA 
respiratory examination to determine the 
severity of disability due to his service-
connected asthma.  The claims folder must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All signs and symptoms 
necessary for rating the veteran's 
service-connected asthma should be 
reported in detail.  All necessary tests 
and studies are to be performed, including 
pulmonary function tests.  It is essential 
that the pulmonary function study contain 
the full range of results necessary to 
rate the disability under the diagnostic 
criteria (FEV-1, FEV- 1/FVC).  

3.  Thereafter, readjudicate the claim for 
entitlement to an increase in a 30 percent 
rating for asthma.  If any benefit sought 
on appeal remains denied, issue a 
supplemental statement of the case to the 
veteran and his representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of her claims.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


